DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6,10,13 and  14is/are rejected under 35 U.S.C. 102a2 as being anticipated by Desai (US 2004/0098784 A1).

In regard to claim 1 Desai discloses a bra 64 in figure 7 having an illusion material back  68 in figure 7 comprising:

a front portion  66 that covers breasts of a wearer; and

a back portion 68 connected to distal edges of the front portion and extended laterally between the distal edges and that surrounds at least a portion of a rear side of a torso of the wearer,

wherein the back portion 68  comprises a mesh in para. (0062, line 7 -    para. 0063  that is transparent^
and

wherein the back portion 68 in fig. 7  is seamless, thereby creating an illusion that the bra does not have

the back portion on the wearer's skin. (see figure 7 and paras. (0062-063).

In regard to claim 3 Desai discloses the bra 64  of claim 1, wherein the front portion  66 comprises a first cup  70and a second cup 72 , wherein the first and second cups are joined together via a center front gore 66 , and the back portion  68 in fig. 7 is connected with each of the first cup 70  and the second cup 72.


IN  regard to claim 4 Desai discloses the bra of claim 3, further comprising, at least one shoulder strap  74,76 extending from an upper edge of at least one of the first or second cups 70,72 and connected between the at least one of the first or second cups 70, 72  and the back portion  68 .

IN  regard to claim 5 Desai discloses the bra of claim 4. wherein the at least one shoulder strap  74,76 comprises the mesh that is  transparent as in para. (0062, line 7- 0063).

IN  regard to claim 6  Desai discloses the bra of claim 4 , wherein the at least one shoulder strap 74,76 is a thin strap or a spaghetti strap as in figure 7.




In regard to claim 10, Desai includes the bra wherein the back portion has a rounded back neckline as in fig. 7.



IN  regard to claim 13  Desai discloses the bra of claim 4 . further comprising, a halter strap connected to each of the first cup and the second cup and around a back of  a neck.


In regard to claim 14 Desai discloses a bra lette 64  having an illusion material back 68 in fig. 7 , comprising: a front portion 66 that covers breasts of a wearer; and

a back portion connected to distal edges of the front portion 66 and extended laterally between the distal edges and that surrounds at least a portion of a rear side at 68  of a torso of the wearer, wherein the back portion  68 comprises a mesh that is  transparent, and wherein the back portion is seamless, thereby creating an illusion that the bralette does not have the back portion on the wearer's skin as in  figure 7 and in paras. (0063-63).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Desai in view of  Johnson (US  6023785 A!).
In regard to claims 7 and 8,   Desai discloses the brassiere substantially as claimed except for the specific shoulder strap configuration as claimed of a crossed back and halter. Johnson discloses the halter strap as in figure 3 and col. 1, lines 32-37 and the crossed backs traps as in  figure . Accordingly it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the shoulder 

IN  regard to claim 8 Desai discloses the bra of claim 3, further comprising, a first shoulder strap  74 extending from an upper edge of the first cup 70  and connected between the first cup and the back portion, and a second shoulder strap 76 extending from an upper edge of the second cup 72  and connected between the second cup  72 and the back portion 68, wherein the first shoulder strap and the second shoulder strap cross each other in the back portion. Jonson discloses placing g the shoulder straps tht cross a t the back of the wearer in order to better secure the bra on the wearer as desired. 
Claim 9   is/are rejected under 35 U.S.C. 103 as being unpatentable over Desai in view of  Plum.
Desai discloses  the bra structure as claimed except for the shoulder s traps’ as being a n racer back configuration in order to secure the bra on the wearer’s back in a  more secure manner. Accordingly it would have been obvious to one having ordinary skill i n the art at the time of the invention to modify the shoulder straps of Desai to form the straps in a  racer back configuration            to better secure the bra on the wearer as desired.   

Claims 11 and 12   is/are rejected under 35 U.S.C. 103 as being unpatentable over Desai in view of   Hearty (US 9516904 A1)
IN regard to claim 11 Desai discloses the bra substantially as claimed except for the addition of an underwire in the cups.   Hearty discloses the use of underwires and also  push  pads as claimed in claim  12.  Accordingly it would have been obvious to one having ordinary skill in the  art at the time of the invention to modify the brassiere of  Desai with the teaching f Hearty to add well known underwires and push up pads to the bra cups of Desai to further uplift the breasts of the wearer wearing the brassiere. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The newly found Desai patent discloses the mesh back panel as claimed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984.  The examiner can normally be reached on MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLORIA M HALE/Primary Examiner, Art Unit 3732